Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application 202010473018.9 filed in China on May 29, 2020   

Claim Objections
Independent Claim 5 is objected to because of the following informalities: Claim 5 states the abbreviation of “ET” but does not define ET as being evapotranspiration prior to the abbreviation.  Appropriate correction is required.


Election/Restrictions

Restriction to one of the following inventions was required under 35 U.S.C. 121:

Group I, drawn to Claims 1 – 4 is directed a system of allocation of agricultural water with a data management module, a basic data statistics module, an agricultural evapotranspiration (ET) calculation module, and a water resource allocation module with significantly different elements than Group II. 
Group II, drawn to claim 5 - 9, which is directed to a method of allocation of agricultural water and linearly solving the ET-based optimal water allocation model on a basis of satisfying the water allocation rule and the constraint according to an irrigation water demand determined by a water consumption unit to be subjected to a water allocation, to obtain an optimal allocation result of the agricultural water of the water consumption unit. 
Inventions I and II are related as subcombinations disclosed as usable together in a single combination and there would be a search burden as installing a device is a different search and classification.  The inventions are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one Group is separately usable.  In the instant case, Group II has separate utility with a method of solving the ET based optimal water allocation model.   See MPEP § 806.05(d)
The examiner has required restriction between the combinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claims depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reasons apply: 
•	the inventions have acquired a separate status in the art in view of their different classification;
•	the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
•	the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries);
•	the prior art applicable to one invention would not likely be applicable to another invention; and/or
•	the inventions are likely to raise different non-prior art issues under 35 U.S.C. §101 and/or 35 U.S.C. §112, first paragraph.
A phone call was made to the attorney of record and Lucas Stelling, Reg. No. 60,020 elected claim set 5 – 9. The election was made with traverse. To reserve a right to petition, the election must be made with traverse. 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
	

Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5 – 9 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 5 is directed to a method for determining optimal allocation of water using several steps of determining target ET water demands; determining a water allocation rule, establishing a water allocation model; determining a constraint using a statistics module; and linearly solving a basic data statistics model … to obtain an optimal allocation result of a water consumption unit.  The claim falls within a statutory category of a process, machine, manufacture or composition of matter.  However, the claims fall within a group of an abstract idea because an determining a demand, establishing a model, determining a constraint, creating a model, and solving a model falls within a grouping of a mental process which is an abstract idea. The steps involved S1 – S5 concluded with S5 (“linearly solving….”) could be a mental process(es) and thus an abstract idea without something more such as: controlling a reservoir, canal or water consumption unit.  The claim does not provide an inventive concept or a combination of elements that amount to significantly more than the judicial exception in the claim.  The elements of “determining,” “establishing,” and “solving” are not practical applications of the mental process that amount to significantly more than the judicial exception.  Examiner suggests: adding elements from PG Pub. specification paragraph 0044 or 0139 that teach controlling a canal or reservoir (or possibly water consumption unit if defined properly - see 35 USC 112(b) rejection below) using the model, constraint, and demand; or adding elements of using a scheme to adjust or control a canal or reservoir using the model, constraint, and/or demand as taught in paragraphs 0044, 0102, and/or 0139.  Claims 6 – 9 do not add anything significantly more for claim 5 and therefore are also rejected under 35 USC §101.  Appropriate action is required.


Claim Rejections - 35 USC §112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 5 is rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.   Claim 5, line 3 recites the limitation "…of each water consumption unit.” There is insufficient antecedent basis for this limitation in the claim. Appropriate action is required. 


	Claims 5 – 10 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 5 states the element of water consumption unit. 
The term water consumption unit is not specifically defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the meaning of the water consumption unit.  The specification also may have different meanings for the water consumption unit which may be because of a translation issue. 
	Specification paragraphs 0013 and 0014 state: “…initial storage capacity of the water consumption unit…”  and therefore the plain meaning would be that a water consumption unit holds water such as a tank or reservoir. Par. 0092 has the same meaning.  
Specification paragraph 0017 states: “…water demands of each water consumption unit in different frequency years based on data…” which connotes that the water consumption unit consumes water. 
Specification paragraph 0082 states: “…optimized based on crop planting structures and irrigation area in different water consumption units…” and thus may have a different meaning for water consumption unit.”
Specification paragraph 0091 states: “configured to generate a corresponding  water resource allocation scheme based on an agricultural ET calculated by each water consumption unit and the stored support data.” The paragraph may interpret the water consumption unit has having a processing or calculating capability. 
	Specification paragraph 0093 states “…ecological water demand in each water consumption unit.”  And the meaning means that the water consumption unit uses or demands water rather than passively stores water. 
	Specification paragraph 0102 states that a water user association is a water consumption unit; however, given the lack of clear definition of water user association the meaning of water consumption unit is vague and unclear.  Specification paragraph 0082 states that “a water user association is used as a basic unit” but the basic unit could be a processor, storage tank, specific quantity, specific area (as defined in paragraph 0082), or some other meaning. 
	Specification paragraph 0106 states: “…giving priority to use of surface water in each water consumption unit…”  Thus a particular water consumption unit is given a priority value, one having ordinary skill in the art would not conclude that a water consumption unit is a specific quantity of water. 
	Given the various possible interpretations of water consumption unit the meaning is unclear, ambiguous, and indefinite and rejected under 35 USC 112(b). Claims 6 – 9 depend on claim 5 and are also rejected under 35 USC 112(b). 


Allowable Subject Matter
Claims 5 - 9 are allowable over the prior art of record pending resolving all intervening issues such as the objection, 35 U.S.C. §101, and 35 U.S.C. §112(b) rejections above. Reasons for allowance will be held in abeyance pending final recitation of the claims.  The closest prior art is as follows: 

Groeneveld (US PG Pub. No. 20120290140) teaches a water accounting algorithm to prescribe irrigation differentially for regions of a field. (Abstract)  Paragraph 0005 uses the spatial and temporal variability of reference evapotranspiration (ET) across the geographic area. Paragraph 0023 also teaches “evapotranspiration, field boundary location data, and crop growth curve statistics; the computer system additionally transmits and receives data from the at least one controller including data from the instrument package; a first algorithm for initiating a first daily forecasted crop water usage for future periods for the field and its regions that is based upon initial crop conditions assessed by Earth observation satellite data, statistical growth curves for the crop growing in the field and historical statistics for weather, a second algorithm for later adjusting the forecasted crop water usage based upon an update of the crop canopy condition obtained from Earth observation satellite data, and actual weather, including rainfall and reference evapotranspiration for each period that has been completed, and a third algorithm for soil water accounting for the field and its regions by determining the water depleted through crop water use and water added through rainfall and irrigation with consideration of the starting water content of the soil; the second and third algorithms are processed at least daily during the crop growing season; a communication server for intercommunicating with said at least one controller to provide irrigation system control.”  Even though Groeneveld teaches water use and evapotranspiration for periods and uses algorithms for crop water use, the reference does not teach all the details of steps S1 – S5. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116